MacIntyre, J.
The defendant was convicted, in the criminal court of Eulton County, of possessing intoxicating liquors. His petition for certiorari assigns the verdict and judgment as error solely upon the ground that they are contrary to law and the evidence. The evidence connecting him with the offense charged, while wholly circumstantial, was sufficient to authorize the jury to find that it excluded every reasonable hypothesis except that of his guilt. The cases cited in the brief of plaintiff in error are clearly distinguishable by their particular facts from the instant case. The judge did not err in overruling the certiorari. Judgment affirmed.

Broyles, C. J., and Guerry, J., concur.